MANN, Chief Judge.
Billy’s Creek isn’t where it used tó be, and hasn’t been for about forty years. There is no authority of record for Lee County to employ its first dragline and a couple of WPA crews to straighten it, nor is there any evidence that making a canal out of a creek is an improvement over the design of the Creator. But there it is, flowing freely and creating an occasional legal problem.
In 1970 French took quitclaim deeds to the land between Billy’s Creek Canal, a/k/a Billy’s Creek, and the bed of the original, and this ejectment action followed an unpleasant encounter with Youmans, who thought he owned to whichever Billy’s Creek the water was in. None of French’s predecessors in title seems to have disagreed.
The trial judge’s finding of fact that the new, straighter Billy’s Creek has been acquiesced in as the boundary of lots fronting on Billy’s Creek is amply supported by the record, legally sustained by the Supreme Court’s decision in Palm Orange Groves, Inc. v. Yelvington, Fla.1949, 41 So.2d 883, and is hereby
Affirmed.
LILES, J., and PIERCE, J., (Ret.), concur.